Herlihy, J.
The claimants, nonresidents, while traveling in this State with Strates Shows, Inc., sustained industrial accidents and were awarded compensation. The insurance carrier writing the New York State coverage contends that the Workmen’s Compensation Board is without jurisdiction inasmuch as the claimants were hired outside of the State and because of the employer’s business, they were transitory employees. Our affirmance is governed by our decision in Matter of Rutledge v. Kelly & Miller Bros. Circus (24 A D 2d 521). We would further note that the jurisdictional issue is more favorable here inasmuch as the employer obtained a certificate of authority to do business in this State. There are other salient reasons for recognizing jurisdiction under such circumstances. (See Matter of Rhodes v. Mushroom Transp. Co., 23 A D 2d 421.) Decisions affirmed, with one bill of costs to respondents filing briefs.
Gibson, P. J., Taylor and Hamm, JJ., concur; Reynolds, J., concurs, in a separate memorandum:
This ease, in my view, is very similar to Matter of Rutledge v. Kelly & Miller Bros. Circus (24 A D 2d 521).